04/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 19-0669


IN THE MATTER OF:

B.F. and A.F.,

               Youth(s) in Need of Care.

                                        ORDER


         Upon consideration of Appellee’s motion for a 14-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including May 11, 2020, within which to prepare, serve, and file its response

brief.

         No further extensions will be granted.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 29 2020